                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION


MARCUS D. WASHINGTON,                               )
                                                    )
                Petitioner,                         )
                                                    )
v.                                                  )   No. 3:15-CR-059
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                Respondent.                         )


                              MEMORANDUM AND ORDER

          Before the Court is Marcus D. Washington’s (“Petitioner’s”) pro se motions for

reconsideration [docs. 133, 140, 141], and motions for a certificate of appealability

(“COA”) [docs. 142, 144]. The United States responded in opposition to Petitioner’s first

motion for reconsideration [doc. 136]. For the reasons below, Petitioner’s motions for

reconsideration [docs. 133, 140, 141] are GRANTED in part and DENIED in part, and

Petitioner’s motions for a COA [docs. 142, 144] are DENIED as moot.

     I.      BACKGROUND

          On December 7, 2016, Petitioner pleaded guilty, pursuant to a written plea

agreement and Fed. R. Crim. P. 11(c)(1)(C), to one count of conspiracy to possess with

intent to distribute a Schedule II controlled substance, one count of possession with intent

to distribute a Schedule II controlled substance, and one count of conspiracy to commit

commercial sex trafficking. [Docs. 107, 111]. Pursuant to Rule 11(c)(1)(C), Petitioner

and the government agreed that a sentence of 10-year concurrent terms of imprisonment
for each count, followed by a 3-year term of supervised release, was an appropriate

disposition. [Id. at 5]. Additionally, the parties agreed that the 10-year terms for each

count would be imposed “concurrent to any sentences the defendant [was] currently

serving at the time of sentencing.” [Id. at 6].

         The presentence investigation report (“PSR”) indicates that, on December 1, 2014,

Petitioner was convicted of aggravated burglary in Knox County Criminal Court Docket

No. 96891, and sentenced to 3 years’ imprisonment. [PSR ¶ 74]. The PSR also notes that

Petitioner was serving this sentence when he was brought into federal custody on a writ.

[Id.].

         At sentencing, the Court acknowledged that the parties had agreed, pursuant to Rule

11(c)(1)(C), to a sentence of 120 months’ imprisonment, followed by 3 years’ supervised

release. [Doc. 127 at 6]. Defense counsel noted that, as part of the plea agreement, the

government and defendant had discussed Petitioner’s state charges, and had a pending state

charge dismissed so that “all the time that he’s been in custody will be credited towards the

federal sentence.” [Id. at 10-11]. Accordingly, defense counsel asked that Petitioner be

credited for that time. [Id. at 11]. The Court adopted the Rule 11(c)(1)(C) plea agreement,

and sentenced Petitioner to a term of 120 months as to each count, to be served

concurrently. [Id. at 15]. Nevertheless, the Court mistakenly announced that these

sentences were to be served consecutively to the sentence in Knox County Criminal Court

Docket No. 96981. [Id.]. The Court asked whether either party had any objections to the

sentences as announced, and no party raised any objection to the Court running the

sentences consecutive to Knox County Criminal Court Docket No. 96981. [Id. at 21].

                                              2
       In July 2017, Petitioner filed a pro se motion to vacate, set aside, or correct his

sentence, pursuant to 28 U.S.C. § 2255, alleging that his counsel was constitutionally

deficient when he failed to object to the Court stating that Petitioner’s sentences were to

run consecutive to his state sentence, rather than concurrent, as provided for in the plea

agreement. [Doc. 126]. This Court agreed that Petitioner’s counsel was constitutionally

defective in failing to object, and granted Petitioner’s § 2255 motion on this ground. [Doc.

130]. The Court entered an amended judgment indicating that Petitioner’s sentences “shall

be served concurrently to the sentence in docket number 96981 in the Criminal Court of

Knox County, Tennessee.” [Doc. 132]. Otherwise, the amended judgment left Petitioner’s

sentences unchanged. [Id.].

       In his first motion for reconsideration, filed pursuant to Fed. R. Civ. P. 60(a),

Petitioner asks the Court to adjust his sentence by 27 months and 27 days. [Doc. 133].

Petitioner explains that U.S.S.G. § 5G1.3 was misapplied, because the amended judgment

left the crediting of time to the Bureau of Prisons (“BOP”), and the BOP only credited

Petitioner with 1 month and 27 days after the Court’s amended judgment. [Id.]. The Court

ordered the government to respond to this motion [doc. 134], and the government

responded that (a) any determination of time served rests exclusively with the Attorney

General and the Court lacks authority to mandate that Petitioner receive a specific amount

of time served credit; and (b) the plea agreement did not address the time served for the

aggravated burglary conviction and did not contemplate a downward departure under

§ 5G1.3(d). [Doc. 135]. Petitioner replied that his counsel was ineffective both in not

objecting to the consecutive sentence and not instructing the court on, or researching, the

                                             3
proper application of § 5G1.3(d). [Doc. 136]. Petitioner also contends that defense counsel

purposefully sabotaged his Brady 1 motion, the government did not fully answer his

questions about the time he would be credited before sentencing, and he was told he would

be eligible for the Residential Drug Abuse Program (“RDAP”). [Id.].

         In his second motion for reconsideration, Petitioner contends that this Court should

reopen his § 2255 motion and grant on both claims of ineffective assistance, not merely the

failure to object. [Doc. 140]. Petitioner states that, in his § 2255 motion, he also asserted

that counsel was ineffective for failing to research § 5G1.3(d), object to the breach of the

plea agreement and misapplication of the guideline, and effectively guide the Court in

applying § 5G1.3(d). Petitioner contends that, under § 5G1.3(d), the Court should award

a downward departure of approximately 30 months, or order a new sentencing hearing.

[Id.].

         In his third motion for reconsideration, Petitioner asks this Court to: (1) recognize

his filing as a formal objection to the judgment; (2) stay all previous motions for

reconsideration; (3) reconsider the judgment, pursuant to Rule 54(b); and (4) grant his

§ 2255 motion on both claims of ineffective assistance of counsel. [Doc. 141]. Petitioner

asserts that both of his claims relate to § 5G1.3(d). Petitioner further contends that, if jail

credit is used in plea negotiations, the “material question” of how much credit is to be

awarded must be answered. Petitioner states that, because he was unable to receive state




         1
             Brady v. Maryland, 373 U.S. 83 (1963).
                                                  4
parole, he would not have accepted any plea deal that did not include retroactive

concurrency. [Id.].

         Petitioner then filed a motion for a COA, noting that the Court neither granted nor

denied a COA when entering the final judgment on his § 2255 motion. [Doc. 142].

Petitioner thereafter filed a second motion for a COA, reiterating many of the arguments

in his motions to reconsider. [Doc. 144]. Petitioner contends that the misapplication of

remedy in his case warrants a COA. [Id.].

   II.      STANDARD OF REVIEW

         Notably, in his various motions for reconsideration, Petitioner asserted that his

arguments fell under various Federal Rules of Civil Procedure. However, a Court may

ignore the legal label that a pro se litigant attaches to a motion and recharacterize the

motion to avoid unnecessary dismissal, avoid inappropriately stringent application of

formal labeling requirements, or to create a better correspondence between the substance

of a pro se motion’s claim and its underlying legal basis. Castro v. United States, 540 U.S.

375, 381-82 (2003).         Here, the Court concludes that Petitioner’s motions for

reconsideration are properly characterized as motions for relief from judgment pursuant to

Federal Rule of Civil Procedure 60(b)(6).

         Federal Rule of Civil Procedure 60(b) allows a court to relieve a party from a final

judgment for specific reasons, including “any other reason that justifies relief.” Fed. R.

Civ. P. 60(b). A party seeking relief under Rule 60(b) must show the applicability of the

Rule. Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001). Determination of a

Rule 60(b) motion is within the discretion of the court. H.K. Porter Co., Inc. v. Goodyear

                                              5
Tire & Rubber Co., 536 F.2d 1115, 1119 (6th Cir. 1976). “However, relief under Rule

60(b) is circumscribed by public policy favoring finality of judgments and termination of

litigation.” Blue Diamond Coal Co. v. Trustees of UMWA Combined Benefits Fund, 249

F.3d 519, 524 (6th Cir. 2001) (internal quotation marks omitted). Thus, “the party seeking

relief under Rule 60(b) bears the burden of establishing the grounds for such relief by clear

and convincing evidence.” Info-Hold, Inc. v. Sound Merch., Inc., 538 F.3d 448, 454 (6th

Cir. 2008) (citations omitted). Subsection (6) of Rule 60(b) applies “only in exceptional

or extraordinary circumstances which are not addressed by the first five numbered clauses

of the Rule.” Blue Diamond Coal Co., 249 F.3d at 524 (quoting Olle v. Henry & Wright

Corp., 910 F.2d 357, 365 (6th Cir. 1990)). Rule 60(b)(6) will apply only in “unusual and

extreme situations where principles of equity mandate relief.” Ford Motor Co. v. Mustangs

Unlimited, Inc., 487 F.3d 465, 468 (6th Cir. 2007) (emphasis in original).

   III.   ANALYSIS

       Petitioner’s primary contention in all of his motions for reconsideration is that the

BOP did not credit him for the full amount of time he served on the state aggravated

burglary conviction, even after this Court entered an amended judgment. Although

Petitioner frames his argument in numerous ways, the crediting of time for this conviction

is ultimately the crux of Petitioner’s arguments.

       The government is correct that generally, the crediting of time served is a matter for

the BOP, not the Court. See United States v. Wilson, 503 U.S. 329, 333 (1992) (construing

18 U.S.C. § 3585(b)). However, in this case, there appears to be some misunderstanding


                                             6
of the Court’s intent with the amended judgment, and thus, the Court finds it appropriate

to clarify. In granting Petitioner’s § 2255 motion, and amending the judgment to read

“concurrent” rather than “consecutive,” the Court intended to give Petitioner the benefit of

his plea agreement, which appears to have included an agreement that he would be credited

for time spent in custody on the aggravated burglary conviction in Knox County Criminal

Court Docket No. 96891. However, the Court has consulted with the BOP and confirmed

that, based on the language used by the Court, the BOP can only credit Petitioner for the a

much more limited time frame. Because this was not the Court’s intent when granting

Petitioner’s § 2255 motion, and because justice so requires, Petitioner’s motions for

reconsideration are GRANTED on this ground. The BOP is DIRECTED to award

Petitioner prior custody credit beginning December 4, 2010, the date of his conviction in

Knox County Criminal Court Docket No. 96891.

         To the extent that Petitioner’s motions for reconsideration attempt to raise any new

claims, such as his allegations relating to his Brady motion and his RDAP eligibility,

Petitioner’s motions are DENIED, as the Court has already entered a final judgment on

Petitioner’s § 2255 motion, and Petitioner may not attempt to raise new claims for the first

time in a motion for reconsideration. Moreover, Petitioner’s motions for a COA are

DENIED as moot, because the Court has granted all relief requested in Petitioner’s § 2255

motion.

   IV.      CERTIFICATE OF APPEALABILITY

         Finally, the Court must consider whether to issue a certificate of appealability

(“COA”) should Petitioner file a notice of appeal from the partial denial of these motions

                                              7
for reconsideration. A petitioner may appeal a final order denying a § 2255 motion, or

motion for reconsideration, only if he is issued a COA, and a COA should issue only where

the applicant has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(a), (c)(1)(B), (c)(2). When a claim has been dismissed on the merits, a

petitioner must show that reasonable jurists would find the assessment of the constitutional

claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, Petitioner

has failed to make a substantial showing of the denial of a constitutional right, as jurists of

reason would not debate the Court’s findings as to any of Petitioner’s denied claims.

Because Petitioner has failed to make such a showing, a COA SHALL NOT ISSUE.

        The Court will CERTIFY that any appeal from this action would not be taken in

good faith and would be totally frivolous. Therefore, this Court will DENY Petitioner

leave to proceed in forma pauperis on appeal. See Fed. R. App. P. 24(a)(3)(A). An order

consistent with this opinion will be entered.

   V.      CONCLUSION

        For the reasons stated above, Petitioner’s motions for reconsideration [docs. 133,

140, 141] are GRANTED IN PART and DENIED IN PART, and Petitioner’s motions

for a COA [docs. 142, 144] are DENIED AS MOOT. The BOP is DIRECTED to award

Petitioner prior custody credit beginning December 4, 2010, the date of his conviction in

Knox County Criminal Court Docket No. 96891.

        IT IS SO ORDERED.
                                                                 s/ Leon Jordan
                                                           United States District Judge


                                                8
